Citation Nr: 9912837	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-09 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey 


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of left parotidectomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
June 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal on the basis that the claim was not well grounded.  
The veteran timely appealed that adverse determination.  

In April 1997, the veteran testified at a personal hearing 
held at the RO before a hearing officer.  In September 1997, 
the veteran requested that he be scheduled for a hearing 
before a Member of the Board at the RO.  The Board hearing 
was scheduled for October 1998 and he was notified of that 
hearing by VA letter dated in September 1998; that hearing 
notification letter was not returned to the RO by the U.S. 
Postal Service as undeliverable.  However, the veteran did 
not appear for that hearing, and he has not requested 
rescheduling of the hearing.  Under the circumstances of this 
case, the veteran's request for a Board hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704 (1998).


REMAND

Under the provisions of 38 U.S.C.A. § 1151, if a veteran 
suffers an injury or an aggravation of a disorder as a result 
of VA hospitalization or medical or surgical treatment, and 
the injury or aggravation results in additional disability or 
death that is not the result of the veteran's own willful 
misconduct or failure to follow instructions, then 
compensation, including disability, death, or dependency and 
indemnity compensation, is awarded in the same manner as if 
the additional disability or death were service connected.  
See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The implementing regulation provides that, in determining 
whether additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim is based will be compared with the physical 
condition subsequent thereto.  With regard to medical or 
surgical treatment, the veteran's physical condition prior to 
the disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  Compensation 
is not payable if the additional disability or death results 
from the continuation or natural progress of the disease or 
injury for which the veteran was hospitalized or treated.  
See 38 C.F.R. § 3.358(b)(1), (2).  In addition, the 
additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not be 
merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred would not suffice to make the additional 
disability or death compensable.  See 38 C.F.R. § 
3.358(c)(1), (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  See 38 C.F.R. § 3.358(c)(3).  Finally, if the 
evidence establishes that the proximate cause of additional 
disability or death was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable except in the case of a veteran 
who was incompetent.  See 38 C.F.R. § 3.358(c)(4).

Initially, the veteran contended that he had a lump removed 
from the left side of his face in September 1993 at the VA 
Medical Center (VAMC) in East Orange, New Jersey; however, 
clarification was made during the veteran's April 1997 
personal hearing that it was in August 1992 he underwent left 
parotidectomy at that hospital.  The veteran claims that when 
awoke from the surgery, his whole left side of his face was 
paralyzed and his left eyelid would not close.  He further 
states that the VA doctors told him at the time that the 
condition would slowly get better.  During his April 1997 RO 
hearing, he noted that his left eye lid now closes, although 
he had to use eye drops daily for almost a year, and that 
currently he experiences numbness and sweating on the left 
side of his face.  In addition, he maintains that he is 
having problems with his equilibrium.  

The record reflects that the veteran was hospitalized in the 
East Orange, New Jersey, VAMC, from August 10, 1992 to August 
13, 1992.  On August 11, 1992, he underwent left superficial 
parotidectomy with facial nerve preservation.  The operation 
report notes that the veteran had denied any facial nerve 
paralysis prior to the operation.  Following the operation, 
he was taken in stable condition to the recovery room.  

The veteran's VA hospital report of August 12, 1992, notes 
that his left eye would not close or blink.  A physician was 
called who prescribed eye drops.  The medical report of 
August 13, 1992, notes that the veteran was wearing an eye 
shield over his left eye.  

From September 13, 1993 to September 16, 1993, the veteran 
again was hospitalized in the VAMC, East Orange, New Jersey, 
this time for diabetes mellitus.  The admission records note 
a post surgical history of parotid tumor removal with 
questionable paralysis, secondary to surgery.  Examination 
report notes a history of parotid gland removal.  

During the veteran's personal hearing at the RO in April 
1997, he made reference to the left side of his face pursuant 
to his testimony.  He noted that he now has swelling and 
numbness in that facial area.  

The foregoing medical evidence reflects that that the veteran 
had no facial paralysis prior to the left parotidectomy, yet 
there was indication that his left eye would not close or 
blink the day after the operation.  His VA hospital admission 
records in September 1993 note a questionable facial 
paralysis, secondary to left parotidectomy; no subsequently 
dated medical evidence is of record.  Under the circumstances 
of this case, the Board finds that further examination of the 
veteran, to ascertain whether he, in fact, currently has 
facial paralysis; and if so, the relationship, if any, 
between the veteran's August 1992 parotidectomy such 
condition. 

Accordingly, this case is hereby REMANDED to the RO for the 
following development:  

1.  The RO should schedule the veteran to 
undergo a comprehensive VA neurological 
examination to determine the nature and 
extent of the veteran's facial condition.  
It is imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA neurologist who is 
designated to examine the veteran so that 
the examiner can review the veteran's 
pertinent medical records, particularly 
his East Orange, N.J., VAMC 
hospitalization records of August 10, 
1992 to August 13, 1992, as well as those 
immediately before and thereafter.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  

If the veteran is found to have a facial 
neurological condition, the examiner is 
to be requested to offer opinions as to 
whether it is as likely as not that the 
facial paralysis is etiologically related 
to the left parotidectomy surgery of 
August 1992.  If so, the examiner should 
render an opinion for the record that 
such facial paralysis is the "necessary 
consequence" of the left parotidectomy 
which was certain to result from or 
intended to result from the surgical 
treatment administered at the East Orange 
VAMC in August 1992.  The complete 
rationale for each opinion expressed 
and/or conclusion drawn should be fully 
set forth.  If the reviewing physician is 
unable to provide any of the requested 
opinions, that fact, along with an 
explanation should be so stated.  All 
final reports should be typewritten.

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above-mentioned development noted in this 
REMAND has been addressed.  If any 
development is incomplete or deficient in 
any respect, appropriate corrective 
action is to be implemented.  See 
38 C.F.R. § 4.2, see also Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  After ensuring that all requested 
development has been completed to the 
extent possible (and after accomplishing 
any other development deemed warranted by 
the record), the RO should adjudicate the 
issue of the veteran's entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of 
left parotidectomy on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.

4.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the veteran's claims file is returned to 
the Board for further appellate 
consideration.


The purpose of this REMAND is to accomplish additional 
development and to ensure that all due process requirements 
have been met.  It is not the Board's intent to imply whether 
the benefit requested should be granted or denied.  The 
veteran need take no action until otherwise notified; 
however, he may furnish additional evidence and argument 
while the case is in remand status.  See Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



